AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                   JAMIE C. PENDLETON,                               )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:18-CV-0243-TOR
                                                                     )
                                                                     )
                 SPOKANE COUNTY, et al.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                            recover from the
defendant (name)                                                                                                     the amount of
                                                                            dollars ($                  ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of                % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The First Amended Complaint, ECF No. 21, is DISMISSED for failure to state a cognizable § 1983 claim, but without
’
              prejudice to Plaintiff pursuing appropriate state appellate and federal habeas relief.




This action was (check one):
’ tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                          .




Date: December 10, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                           (By) Deputy Clerk

                                                                             Linda L. Hansen
